ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_00_FR.txt.            INTERNATIONAL COURT OF JUSTICE


            REPORTS OF JUDGMENTS,
         ADVISORY OPINIONS AND ORDERS


 OBLIGATIONS CONCERNING NEGOTIATIONS
        RELATING TO CESSATION
      OF THE NUCLEAR ARMS RACE
     AND TO NUCLEAR DISARMAMENT
           (MARSHALL ISLANDS v. INDIA)

         JURISDICTION AND ADMISSIBILITY


          JUDGMENT OF 5 OCTOBER 2016




                  2016
           COUR INTERNATIONALE DE JUSTICE


              RECUEIL DES ARRÊTS,
       AVIS CONSULTATIFS ET ORDONNANCES


OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
        CONCERNANT LA CESSATION
   DE LA COURSE AUX ARMES NUCLÉAIRES
      ET LE DÉSARMEMENT NUCLÉAIRE
             (ÎLES MARSHALL c. INDE)

          COMPÉTENCE ET RECEVABILITÉ


             ARRÊT DU 5 OCTOBRE 2016

                                                Official citation :
                           Obligations concerning Negotiations relating to Cessation
                           of the Nuclear Arms Race and to Nuclear Disarmament
                      (Marshall Islands v. India), Jurisdiction and Admissibility, Judgment,
                                           I.C.J. Reports 2016, p. 255




                                            Mode officiel de citation :
                         Obligations relatives à des négociations concernant la cessation
                         de la course aux armes nucléaires et le désarmement nucléaire
                           (Iles Marshall c. Inde), compétence et recevabilité, arrêt,
                                            C.I.J. Recueil 2016, p. 255




                                                                                1105
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157300-8




8 CIJ1105.indb 2                                                                               13/11/17 08:57

                                     5 OCTOBER 2016

                                      JUDGMENT




 OBLIGATIONS CONCERNING NEGOTIATIONS
        RELATING TO CESSATION
      OF THE NUCLEAR ARMS RACE
     AND TO NUCLEAR DISARMAMENT
       (MARSHALL ISLANDS v. INDIA)
     JURISDICTION AND ADMISSIBILITY




OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
        CONCERNANT LA CESSATION
   DE LA COURSE AUX ARMES NUCLÉAIRES
      ET LE DÉSARMEMENT NUCLÉAIRE
         (ÎLES MARSHALL c. INDE)
      COMPÉTENCE ET RECEVABILITÉ




                                   5 OCTOBRE 2016

                                        ARRÊT

                                                           255




                        TABLE DES MATIÈRES

                                                    Paragraphes

Qualités                                                  1-13
 I. Introduction                                         14-24
    A. Contexte historique                               14-20
    B. Instances introduites devant la Cour              21-24
II. L’exception fondée sur l’absence de différend        25-55
Dispositif                                                  56




                                                             4

                                                                                256




                COUR INTERNATIONALE DE JUSTICE

                                  ANNÉE 2016                                               2016
                                                                                        5 octobre
                                  5 octobre 2016                                       Rôle général
                                                                                          no 158

OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
        CONCERNANT LA CESSATION
   DE LA COURSE AUX ARMES NUCLÉAIRES
      ET LE DÉSARMEMENT NUCLÉAIRE
                         (ÎLES MARSHALL c. INDE)


                    COMPÉTENCE ET RECEVABILITÉ



    Contexte historique — Activités de l’Organisation des Nations Unies en matière
 de désarmement — Traité sur la non-prolifération des armes nucléaires du 1er juil-
 let 1968 — Avis consultatif rendu par la Cour le 8 juillet 1996 sur la question des
 armes nucléaires.
    Instances introduites devant la Cour.

                                         *
    Exception fondée sur l’absence de différend.
    Sens du terme « différend » dans la jurisprudence de la Cour — « [P]oints de
 vue des deux parties » devant être « nettement opposés » — Existence d’un diffé-
 rend étant une question de fond, et non de forme ou de procédure — Négociations
 préalables n’étant pas requises lorsque la Cour est saisie sur la base de déclara-
 tions faites en vertu du paragraphe 2 de l’article 36 de son Statut, à moins que
 l’une de ces déclarations n’en dispose autrement — Protestation diplomatique offi-
 cielle n’étant pas requise — Notification de l’intention d’introduire une instance
 n’étant pas requise — Existence d’un différend devant être établie objectivement
 par la Cour — Cour pouvant tenir compte de déclarations ou de documents échan-
 gés dans un cadre bilatéral ou multilatéral — Comportement des parties pouvant
 également entrer en ligne de compte — Eléments de preuve devant démontrer que
 le défendeur avait connaissance, ou ne pouvait pas ne pas avoir connaissance, de ce
 que ses vues se heurtaient à l’« opposition manifeste » du demandeur — Existence
 d’un différend devant en principe être appréciée à la date du dépôt de la requête —
 Pertinence limitée du comportement ultérieur des parties.

                                                                                  5

                 armes nucléaires et désarmement (arrêt)                          257

   Argument selon lequel l’existence d’un différend est établie par deux déclarations
faites dans des enceintes multilatérales — Déclaration faite le 26 septembre 2013,
lors d’une réunion de haut niveau des Nations Unies sur le désarmement nucléaire —
Déclaration faite le 13 février 2014, lors de la conférence de Nayarit, au Mexique —
Aucune des deux déclarations ne suffisant à établir l’existence d’un différend.
   Argument selon lequel le dépôt même de la requête et les positions exposées par les
Parties en cours d’instance permettent d’établir l’existence d’un différend — Jurispru-
dence invoquée par les Iles Marshall n’étayant pas cette thèse — Requête et déclara-
tions faites en cours d’instance ne pouvant créer un différend qui n’existe pas déjà.
   Argument selon lequel l’existence d’un différend est établie par le comportement
de l’Inde — Déclarations du demandeur ne concernant pas spécifiquement le com-
portement de l’Inde — Impossibilité de conclure que l’Inde avait connaissance, ou
ne pouvait pas ne pas avoir connaissance, de ce que les Iles Marshall soutenaient
qu’elle manquait à ses obligations — Comportement de l’Inde ne permettant pas
d’établir l’existence d’une divergence de vues.
   Exception de l’Inde retenue — Nul besoin pour la Cour de se pencher sur les
autres exceptions — Cour ne pouvant procéder à l’examen de l’affaire au fond.


                                      ARRÊT


Présents : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
           Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue,
           Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
           Crawford, Gevorgian, juges ; M. Bedjaoui, juge ad hoc ;
           M. Couvreur, greﬃer.


   En l’aﬀaire des obligations relatives à des négociations concernant la cessa-
tion de la course aux armes nucléaires et le désarmement nucléaire,
  entre
la République des Iles Marshall,
représentée par
   S. Exc. M. Tony A. deBrum, ministre des aﬀaires étrangères de la République
      des Iles Marshall,
   M. Phon van den Biesen, avocat, van den Biesen Kloostra Advocaten, Ams-
      terdam,
   comme coagents ;
   Mme Deborah Barker-Manase, chargé d’aﬀaires a.i. et représentant perma-
      nent adjoint de la République des Iles Marshall auprès de l’Organisation
      des Nations Unies à New York,
   comme membre de la délégation ;
   Mme Laurie B. Ashton, avocat, Seattle,
   M. Nicholas Grief, professeur de droit à l’Université du Kent, membre du
      barreau d’Angleterre,
   M. Luigi Condorelli, professeur de droit international à l’Université de Flo-
      rence, professeur honoraire de droit international à l’Université de Genève,

                                                                                     6

             armes nucléaires et désarmement (arrêt)                     258

M. Paolo Palchetti, professeur de droit international à l’Université de Mace-
  rata,
M. John Burroughs, New York,
Mme Christine Chinkin, professeur émérite de droit international à la London
  School of Economics, membre du barreau d’Angleterre,
M. Roger S. Clark, Board of Governors Professor à la faculté de droit de
  l’Université Rutgers, New Jersey,
comme conseils et avocats ;
M. David Krieger, Santa Barbara,
M. Peter Weiss, New York,
M. Lynn Sarko, avocat, Seattle,
comme conseils ;
Mme Amanda Richter, membre du barreau d’Angleterre,
Mme Sophie Elizabeth Bones, LL.B., LL.M.,
M. J. Dylan van Houcke, LL.B., LL.M., doctorant au Birkbeck College, Uni-
  versité de Londres,
M. Loris Marotti, doctorant à l’Université de Macerata,
M. Lucas Lima, doctorant à l’Université de Macerata,
M. Rob van Riet, Londres,
Mme Alison E. Chase, avocat, Santa Barbara,
comme assistants ;
M. Nick Ritchie, chargé de cours en sécurité internationale à l’Université
  d’York,
comme conseiller technique,
et
la République de l’Inde,
représentée par
Mme Neeru Chadha, ancien Additional Secretary et conseiller juridique du
   ministère des aﬀaires étrangères de la République de l’Inde,
comme agent ;
M. Amandeep Singh Gill, Joint Secretary au ministère des aﬀaires étrangères
   de la République de l’Inde,
comme coagent ;
M. Harish Salve, avocat principal à la Cour suprême de l’Inde, avocat,
   Blackstone Chambers, Londres,
M. Alain Pellet, professeur émérite à l’Université Paris Ouest, Nanterre-
   La Défense, ancien président de la Commission du droit international,
   membre de l’Institut de droit international,
comme conseils et avocats ;
S. Exc. M. J. S. Mukul, ambassadeur de la République de l’Inde auprès du
   Royaume des Pays-Bas,
M. Vishnu Dutt Sharma, directeur du service juridique et des traités, minis-
   tère des aﬀaires étrangères de la République de l’Inde,
Mme Kajal Bhat, premier secrétaire (aﬀaires juridiques), ambassade de la
   République de l’Inde (Pays-Bas),
comme conseillers ;
Mme Chetna Nayantara Rai,

                                                                           7

                 armes nucléaires et désarmement (arrêt)                        259

  M. Benjamin Samson,
  comme conseils auxiliaires,

  La Cour,
  ainsi composée,
  après délibéré en chambre du conseil,
  rend l’arrêt suivant :
   1. Le 24 avril 2014, le Gouvernement de la République des Iles Marshall
(ci-après dénommée les « Iles Marshall » ou le « demandeur ») a déposé au Greﬀe de
la Cour une requête introductive d’instance contre la République de l’Inde (ci-après
dénommée l’« Inde » ou le « défendeur »), dans laquelle il soutient ce qui suit :
        « 13. L’Inde ne s’est pas acquittée de l’obligation que lui impose le droit
     international coutumier de poursuivre de bonne foi des négociations pour
     mettre ﬁn à la course aux armements nucléaires à une date rapprochée et,
     au lieu de cela, cherche à améliorer et à accroître ses forces nucléaires et à
     les conserver pour une durée illimitée.
        14. De même, l’Inde a manqué de s’acquitter de l’obligation que lui
     impose le droit international coutumier de poursuivre de bonne foi des
     négociations conduisant à un désarmement nucléaire dans tous ses aspects
     eﬀectué sous un contrôle international strict et eﬃcace, et ce, en particulier,
     en adoptant une ligne de conduite qui, en visant à accroître et à améliorer
     ses forces nucléaires, est contraire à l’objectif du désarmement nucléaire. »
   Dans leur requête, les Iles Marshall entendent fonder la compétence de la Cour
sur les déclarations faites, en vertu du paragraphe 2 de l’article 36 du Statut de la
Cour, par l’Inde le 15 septembre 1974 (déclaration déposée auprès du Secrétaire
général de l’Organisation des Nations Unies le 18 septembre 1974) et par elles-mêmes
le 15 mars 2013 (déclaration déposée auprès du Secrétaire général le 24 avril 2013).
   2. Conformément au paragraphe 2 de l’article 40 du Statut, le greﬃer a
immédiatement communiqué la requête au Gouvernement de l’Inde ; conformé-
ment au paragraphe 3 du même article, il en a également informé tous les autres
Etats admis à ester devant la Cour.
   3. La Cour ne comptant sur le siège aucun juge de nationalité marshallaise,
les Iles Marshall se sont prévalues du droit que leur confère le paragraphe 2 de
l’article 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger
en l’aﬀaire : elles ont désigné M. Mohammed Bedjaoui.
   4. Par lettre en date du 6 juin 2014, l’ambassadeur de l’Inde auprès du
Royaume des Pays-Bas a notamment indiqué que « l’Inde consid[érait] … que la
Cour internationale de Justice n’a[vait] pas compétence pour connaître du diﬀé-
rend allégué ». Par courrier daté du 10 juin 2014, l’ambassadeur, se référant à
une réunion devant avoir lieu le 11 juin 2014 entre le président de la Cour et les
agents des Parties, conformément à l’article 31 du Règlement, pour discuter des
questions de procédure en l’aﬀaire, a fait savoir que l’Inde « ne sera[it] pas en
mesure de participer à [ladite] réunion ». Le 11 juin 2014, le président a donc
rencontré les seuls représentants des Iles Marshall.
   5. Par ordonnance en date du 16 juin 2014, la Cour a estimé, se référant au
paragraphe 2 de l’article 79 de son Règlement, que, dans les circonstances de
l’espèce, il était en premier lieu nécessaire de régler la question de sa compé-
tence, et que, en conséquence, elle devrait statuer séparément, avant toute pro-

                                                                                   8

                armes nucléaires et désarmement (arrêt)                        260

cédure sur le fond, sur cette question ; à cette ﬁn, elle a décidé que les pièces de
procédure écrite porteraient d’abord sur ladite question et a ﬁxé au
16 décembre 2014 et au 16 juin 2015, respectivement, les dates d’expiration des
délais pour le dépôt du mémoire des Iles Marshall et du contre-mémoire de
l’Inde. Le mémoire des Iles Marshall a été déposé dans le délai ainsi prescrit.
   6. Par lettre en date du 1er avril 2015, le Gouvernement du Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord, invoquant le paragraphe 1 de l’article 53
du Règlement, a demandé à recevoir copie des pièces de procédure et documents
annexés produits en l’espèce. La Cour, après avoir consulté les Parties confor-
mément à cette même disposition, a décidé de faire droit à cette demande. Par
lettres en date du 28 avril 2015, le greﬃer a dûment communiqué cette décision
au Gouvernement du Royaume-Uni et aux Parties.
   7. Par ordonnance en date du 19 mai 2015, la Cour, à la demande de l’Inde
et en l’absence d’objection des Iles Marshall, a reporté au 16 septembre 2015 la
date d’expiration du délai pour le dépôt du contre-mémoire. Cette pièce a été
déposée dans le délai ainsi prorogé.
   8. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour
a décidé, après avoir consulté les Parties, que des exemplaires des pièces de pro-
cédure et des documents annexés seraient rendus accessibles au public à l’ouver-
ture de la procédure orale.
   9. Des audiences publiques sur les questions de la compétence de la Cour et
de la recevabilité de la requête ont été tenues du lundi 7 au mercredi 16 mars 2016,
au cours desquelles ont été entendus en leurs plaidoiries et réponses :
Pour les Iles Marshall : S. Exc. M. Tony deBrum,
                         M. Phon van den Biesen,
                         M. Nicholas Grief,
                         M. Luigi Condorelli,
                         Mme Laurie B. Ashton,
                         M. John Burroughs,
                         M. Paolo Palchetti,
                         M. Roger S. Clark,
                         Mme Christine Chinkin.
Pour l’Inde :            Mme Neeru Chadha,
                         M. Amandeep Singh Gill,
                         M. Harish Salve,
                         M. Alain Pellet.

   10. A l’audience, des questions ont été posées aux Parties par un membre de
la Cour, auxquelles il a été répondu par écrit conformément au paragraphe 4 de
l’article 61 du Règlement. Chacune des Parties a présenté des observations sur
les réponses de l’autre Partie, conformément à l’article 72 du Règlement.

                                         *
   11. Dans la requête, les demandes ci-après ont été formulées par les
Iles Marshall :
        « Sur la base de l’exposé des faits et des moyens juridiques qui précède,
     la République des Iles Marshall prie la Cour
     de dire et juger
     a) que l’Inde a manqué et continue de manquer aux obligations interna-

                                                                                  9

                armes nucléaires et désarmement (arrêt)                          261

          tionales qui lui incombent au regard du droit international coutumier
          en s’abstenant de poursuivre de bonne foi et de mener à terme des négo-
          ciations conduisant à un désarmement nucléaire dans tous ses aspects
          eﬀectué sous un contrôle international strict et eﬃcace, en particulier en
          adoptant une ligne de conduite qui, en visant à accroître et à améliorer
          ses forces nucléaires, est contraire à l’objectif du désarmement nucléaire ;
     b) que l’Inde a manqué et continue de manquer aux obligations interna-
          tionales relatives à la cessation de la course aux armements nucléaires à
          une date rapprochée qui lui incombent au regard du droit international
          coutumier, et ce, en prenant des mesures visant à accroître, améliorer et
          conserver pour une durée illimitée ses forces nucléaires ;
     c) que l’Inde a manqué de s’acquitter et continue de ne pas s’acquitter de
          bonne foi des obligations qui lui incombent au regard du droit interna-
          tional coutumier en prenant des mesures visant à accroître, améliorer et
          conserver pour une durée illimitée ses forces nucléaires ; et
     d) que l’Inde a manqué de s’acquitter et continue de ne pas s’acquitter de
          bonne foi des obligations qui lui incombent au regard du droit interna-
          tional coutumier en empêchant de fait la grande majorité des Etats non
          dotés d’armes nucléaires de respecter leur part des obligations qu’im-
          posent le droit international coutumier et l’article VI du TNP en ce qui
          concerne le désarmement nucléaire et la cessation de la course aux arme-
          ments nucléaires à une date rapprochée.
     En outre, la République des Iles Marshall prie la Cour
     d’ordonner
     à l’Inde de prendre toutes les mesures nécessaires pour se conformer, dans
     un délai d’un an à compter du prononcé de l’arrêt, aux obligations que lui
     impose le droit international coutumier en ce qui concerne la cessation de
     la course aux armements nucléaires à une date rapprochée et le désarme-
     ment nucléaire, parmi lesquelles celle de mener des négociations de bonne
     foi, si nécessaire en engageant celles-ci, en vue de conclure une convention
     relative à un désarmement nucléaire dans tous ses aspects eﬀectué sous un
     contrôle international strict et eﬃcace. »
  12. Dans les pièces de procédure, les conclusions ci-après ont été présentées
par les Parties :
Au nom du Gouvernement des Iles Marshall,
dans le mémoire portant sur la question de la compétence de la Cour :
        « Conformément à l’ordonnance rendue par la Cour le 16 juin 2014, le
     présent mémoire est limité aux questions de compétence soulevées par
     l’Inde. En ce qui concerne le fond de l’aﬀaire, le demandeur maintient ses
     conclusions, y compris la décision sollicitée, telles qu’exposées dans la
     requête en date du 24 avril 2014. Il se réserve le droit de préciser ou modi-
     ﬁer ces conclusions à un stade ultérieur de la procédure.
        Sur la base de l’exposé des faits et des moyens juridiques qui précède, la
     République des Iles Marshall prie la Cour de dire et juger qu’elle a compé-
     tence pour connaître de la présente aﬀaire. »
Au nom du Gouvernement de l’Inde,
dans le contre-mémoire portant sur la question de la compétence de la Cour :
       « Au vu de ce qui précède et de tout moyen qu’elle pourrait développer

                                                                                   10

                armes nucléaires et désarmement (arrêt)                           262

     ou ajouter à l’audience, la République de l’Inde prie la Cour de dire et
     juger qu’elle n’a pas compétence pour connaître de la présente aﬀaire. »

   13. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties :
Au nom du Gouvernement des Iles Marshall,
à l’audience du 14 mars 2016 :
       « Les Iles Marshall prient la Cour :
     a) de rejeter les exceptions à sa compétence pour connaître des demandes
        des Iles Marshall qui ont été soulevées par la République de l’Inde dans
        son contre-mémoire du 16 septembre 2015 ;
     b) de dire et juger qu’elle a compétence pour connaître des demandes pré-
        sentées par les Iles Marshall dans leur requête du 24 avril 2014. »
Au nom du Gouvernement de l’Inde,
à l’audience du 16 mars 2016 :
       « La République de l’Inde prie la Cour de dire et de juger :

     a) qu’elle n’a pas compétence pour connaître des demandes que les
        Iles Marshall ont présentées contre l’Inde dans leur requête du 24 avril 2014 ;
     b) que les demandes que les Iles Marshall ont présentées contre l’Inde sont
        irrecevables. »


                                           *
                                       *       *

                                I. Introduction

                             A. Contexte historique
   14. Depuis sa création, et conformément à ses buts énoncés à l’article 1
de la Charte, l’Organisation des Nations Unies a toujours placé la ques-
tion du désarmement au cœur de ses préoccupations. A cet égard, la
Charte assigne à trois organes distincts un rôle en matière de désarme-
ment à l’échelle internationale : l’Assemblée générale (paragraphe 1 de
l’article 11), le Conseil de sécurité (art. 26) et le Comité d’état-major
(paragraphe 1 de l’article 47). L’Assemblée générale a été active dans les
domaines du désarmement international en général et du désarmement
nucléaire en particulier. S’agissant du désarmement international en géné-
ral, elle a créé en 1952 la première commission du désarmement de l’Or-
ganisation des Nations Unies, placée sous l’autorité du Conseil de sécurité
(résolution 502 VI) du 11 janvier 1952). En 1978, elle a tenu une session
extraordinaire consacrée au désarmement, au cours de laquelle elle a mis
en place les mécanismes de désarmement actuels de l’ONU, qui
regroupent : la Première Commission de l’Assemblée générale, dont le
mandat a été redéﬁni pour porter exclusivement sur les questions relatives

                                                                                    11

               armes nucléaires et désarmement (arrêt)                    263

au désarmement et les questions de sécurité internationale y aﬀérentes ;
une nouvelle commission du désarmement (remplaçant la commission du
désarmement de l’Organisation des Nations Unies créée en 1952), établie
en tant qu’organe subsidiaire de l’Assemblée générale et composée de
l’ensemble des Etats Membres de l’Organisation ; et un comité du désar-
mement, organe de négociation (résolution S-10/2 du 30 juin 1978,
par. 117, 118 et 120) qui allait devenir, à partir de 1984 (résolution 37/99 K
de l’Assemblée générale du 13 décembre 1982, partie II ; rapport du
comité du désarmement à l’Assemblée générale des Nations Unies,
1er septembre 1983, doc. CD/421, par. 21), la conférence sur le désarme-
ment et qui compte à présent soixante-cinq membres.
   En ce qui concerne plus particulièrement le désarmement nucléaire, il y
a lieu de rappeler que, dans sa toute première résolution, adoptée à l’una-
nimité le 24 janvier 1946, l’Assemblée générale a instauré une commission
chargée d’étudier « les problèmes soulevés par la découverte de l’énergie
atomique » (résolution 1 I) du 24 janvier 1946 ; cette commission a été dis-
soute en 1952, lorsque la première commission du désarmement mention-
née ci-dessus a été établie). Dès 1954, l’Assemblée générale a par ailleurs
lancé un appel en faveur d’une convention sur le désarmement nucléaire
(résolution 808 IX) A du 4 novembre 1954), appel qu’elle a réitéré dans
nombre de résolutions ultérieures. En outre, les entités mentionnées
ci-dessus, créées par l’Assemblée générale pour œuvrer en faveur du
désarmement international en général, ont aussi traité plus spéciﬁque-
ment de la question du désarmement nucléaire.
   15. Par sa résolution 21 du 2 avril 1947, le Conseil de sécurité de l’Or-
ganisation des Nations Unies a placé un groupe d’îles de l’océan Paci-
ﬁque, dont celles qui constituent aujourd’hui les Iles Marshall, sous le
régime de tutelle instauré dans la Charte des Nations Unies, et désigné les
Etats-Unis d’Amérique comme autorité chargée de l’administration.
Entre 1946 et 1958, alors qu’elles relevaient de ce régime, les Iles Marshall
ont été à maintes reprises le théâtre d’essais nucléaires. Par sa résolu-
tion 683 du 22 décembre 1990, le Conseil de sécurité a mis ﬁn à l’accord
de tutelle sur les Iles Marshall. Par la résolution 46/3 de l’Assemblée géné-
rale en date du 17 septembre 1991, celles-ci ont été admises en tant que
Membre de l’Organisation des Nations Unies.
   16. Le défendeur a accédé à l’indépendance le 15 août 1947. A cette
date, il était déjà Membre de l’Organisation des Nations Unies (l’Inde
était l’un des rares Membres fondateurs qui n’étaient pas encore souve-
rains lorsqu’ils sont devenus membres de l’Organisation — soit, dans son
cas, le 30 octobre 1945). L’Inde a eﬀectué son premier essai nucléaire en
1974 et elle détient des armes nucléaires.
   17. A la suite de longues négociations menées dans les années 1960,
auxquelles ont participé aussi bien des puissances nucléaires que des Etats
non dotés d’armes nucléaires, le traité sur la non-prolifération des armes
nucléaires (ci-après le « TNP ») a été ouvert à la signature le 1er juillet
1968. Il est entré en vigueur le 5 mars 1970 et a été prorogé pour une
durée indéﬁnie en 1995. Depuis son entrée en vigueur, des conférences

                                                                           12

               armes nucléaires et désarmement (arrêt)                    264

d’examen se sont tenues tous les cinq ans, en application du paragraphe 3
de son article VIII. Cent quatre-vingt-onze Etats sont devenus parties au
TNP ; le 10 janvier 2003, la République populaire démocratique de Corée
a annoncé qu’elle s’en retirait. Les Iles Marshall ont adhéré au TNP le
30 janvier 1995 ; l’Inde, quant à elle, n’y est pas devenue partie.
   18. Le TNP vise à limiter la prolifération des armes nucléaires et pré-
voit certains droits et obligations pour les parties, qui y sont désignées
comme « Etat[s] doté[s] d’armes nucléaires qui [sont] Partie[s] au Traité »
ou « Etat[s] non doté[s] d’armes nucléaires qui [sont] Partie[s] au Traité »
(notamment le droit qu’ont tous les Etats de produire et d’utiliser de
l’énergie nucléaire à des ﬁns paciﬁques, l’obligation qui incombe aux
Etats dotés d’armes nucléaires qui sont parties au traité de s’abstenir de
transférer des armes nucléaires à qui que ce soit, et l’obligation imposée
aux Etats non dotés d’armes nucléaires qui sont parties au traité de ne pas
accepter pareil transfert). Son préambule fait en outre état de l’inten-
tion des parties « de parvenir au plus tôt à la cessation de la course aux
armements nucléaires et de prendre des mesures eﬃcaces dans la voie
du désarmement nucléaire ». A cet égard, l’article VI du TNP prévoit ce
qui suit :
      « Chacune des Parties au Traité s’engage à poursuivre de bonne foi
    des négociations sur des mesures eﬃcaces relatives à la cessation de
    la course aux armements nucléaires à une date rapprochée et au
    désarmement nucléaire, et sur un traité de désarmement général et
    complet sous un contrôle international strict et eﬃcace. »
Aux ﬁns du TNP, un « Etat doté d’armes nucléaires est un Etat qui a
fabriqué et a fait exploser une arme nucléaire ou un autre dispositif
nucléaire explosif avant le 1er janvier 1967 » (paragraphe 3 de l’article IX).
Les Etats ainsi visés sont au nombre de cinq : la Chine, les Etats-Unis
d’Amérique, la Fédération de Russie, la France et le Royaume-Uni. Outre
l’Inde — qui, ainsi qu’indiqué plus haut (voir le paragraphe 17), n’est pas
partie au TNP —, certains autres Etats détiennent ou détiendraient des
armes nucléaires.
   19. Par sa résolution 49/75 K du 15 décembre 1994, l’Assemblée géné-
rale a demandé à la Cour internationale de Justice de donner un avis
consultatif sur la question de savoir s’il est permis en droit international
de recourir à la menace ou à l’emploi d’armes nucléaires en toute circons-
tance. Dans l’exposé des motifs de son avis en date du 8 juillet 1996, la
Cour a mesuré « toute l’importance de la consécration par l’article VI du
[TNP] d’une obligation de négocier de bonne foi un désarmement
nucléaire » (Licéité de la menace ou de l’emploi d’armes nucléaires,
avis consultatif, C.I.J. Recueil 1996 (I), p. 263, par. 99). Elle a ajouté que
cette obligation « dépass[ait] … une simple obligation de comportement »
et consistait à « parvenir à un résultat précis — le désarmement nucléaire
dans tous ses aspects — par l’adoption d’un comportement déterminé, à
savoir la poursuite de bonne foi de négociations en la matière » (ibid.,
p. 264, par. 99). La Cour a par ailleurs précisé que « [c]ette double obliga-

                                                                           13

               armes nucléaires et désarmement (arrêt)                    265

tion de négocier et de conclure concern[ait] formellement [tous] les …
Etats parties au [TNP], c’est-à-dire la très grande majorité de la commu-
nauté internationale », et que « toute recherche réaliste d’un désarmement
général et complet, en particulier nucléaire, nécessit[ait] la coopération de
tous les Etats » (C.I.J. Recueil 1996 (I), p. 264, par. 100). Dans la partie
ﬁnale de son avis consultatif, la Cour a déclaré à l’unanimité qu’« [i]l
exist[ait] une obligation de poursuivre de bonne foi et de mener à terme
des négociations conduisant au désarmement nucléaire dans tous ses
aspects, sous un contrôle international strict et eﬃcace » (ibid., p. 267,
par. 105, point 2) F).
   20. Dans sa résolution 51/45 M du 10 décembre 1996, l’Assemblée
générale a « [s]oulign[é] la conclusion unanime de la Cour, selon laquelle
il existe une obligation de poursuivre de bonne foi et de mener à terme des
négociations conduisant au désarmement nucléaire dans tous ses aspects,
sous un contrôle international strict et eﬃcace », et
    « [d]emand[é] instamment à tous les Etats d’exécuter immédiatement
    cette obligation en engageant des négociations multilatérales en 1997
    en vue de parvenir à la conclusion rapide d’une convention sur les
    armes nucléaires interdisant la mise au point, la fabrication, l’essai, le
    déploiement, le stockage, le transfert, la menace ou l’emploi de ces
    armes et prévoyant leur élimination ».
Depuis, l’Assemblée générale adopte chaque année une résolution ana-
logue sur la suite donnée à l’avis consultatif de la Cour. Elle a également
adopté nombre d’autres résolutions encourageant le désarmement
nucléaire.

                  B. Instances introduites devant la Cour
   21. Le 24 avril 2014, les Iles Marshall ont déposé, outre la requête
introductive de la présente instance (voir le paragraphe 1 ci-dessus), des
requêtes distinctes contre les huit autres Etats qui, selon elles, possèdent
des armes nucléaires (la Chine, les Etats-Unis d’Amérique, la Fédération
de Russie, la France, Israël, le Pakistan, la République populaire démo-
cratique de Corée et le Royaume-Uni de Grande-Bretagne et d’Irlande du
Nord), et auxquels elles reprochent également d’avoir manqué à leurs
obligations relatives aux négociations concernant la cessation de la course
aux armements nucléaires à une date rapprochée et le désarmement
nucléaire. Les aﬀaires contre l’Inde, le Pakistan et le Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord ont été inscrites au rôle général de
la Cour, le demandeur ayant invoqué, comme base de compétence, les
déclarations par lesquelles ces Etats ont reconnu la juridiction obligatoire
de la Cour (en vertu du paragraphe 2 de l’article 36 du Statut). Dans les
requêtes qu’elles ont présentées contre la Chine, les Etats-Unis d’Amé-
rique, la Fédération de Russie, la France, Israël et la République popu-
laire démocratique de Corée, les Iles Marshall ont invité ces Etats à
accepter la compétence de la Cour aux ﬁns de l’aﬀaire, ainsi qu’il est envi-

                                                                           14

               armes nucléaires et désarmement (arrêt)                   266

sagé au paragraphe 5 de l’article 38 du Règlement. Aucun ne l’ayant fait,
lesdites requêtes n’ont pas été inscrites au rôle général de la Cour.
   22. Dans sa lettre en date du 6 juin 2014 (voir le paragraphe 4 ci-
dessus), dans son contre-mémoire et à l’audience, l’Inde a soulevé plu-
sieurs exceptions à la compétence de la Cour ou à la recevabilité de la
requête en la présente espèce.
   Premièrement, elle a soutenu que le demandeur n’avait pas établi qu’il
existait, au moment du dépôt de la requête, un diﬀérend d’ordre juridique
entre les Parties concernant le fait qu’elle n’aurait pas poursuivi de bonne
foi des négociations en vue d’aboutir à la cessation de la course aux arme-
ments nucléaires à une date rapprochée et au désarmement nucléaire.
   Deuxièmement, l’Inde a fait valoir que la Cour devrait se déclarer
incompétente en l’espèce en raison de l’absence à l’instance de « parties
indispensables », en particulier les autres Etats dotés d’armes nucléaires.

   Troisièmement, elle a aﬃrmé qu’un certain nombre de réserves dont
elle a assorti la déclaration qu’elle a faite en vertu du paragraphe 2 de
l’article 36 du Statut faisaient obstacle à la compétence de la Cour.
   Enﬁn, l’Inde a avancé que, même si elle devait conclure qu’elle a com-
pétence, la Cour devrait refuser d’exercer cette compétence car un arrêt
au fond en la présente aﬀaire ne servirait aucun objectif légitime et n’au-
rait aucune conséquence pratique.
   23. Dans leur mémoire et les conclusions ﬁnales qu’elles ont présentées
à l’audience, les Iles Marshall ont prié la Cour de rejeter l’ensemble des
exceptions soulevées par l’Inde et de se déclarer compétente pour connaître
de la présente aﬀaire (voir les paragraphes 12 et 13 ci-dessus).
   24. La Cour examinera tout d’abord l’exception fondée sur l’absence
de diﬀérend.

                                       *
                                   *       *


          II. L’exception fondée sur l’absence de différend

  25. Les Iles Marshall allèguent qu’il existe un diﬀérend d’ordre juri-
dique entre elles et l’Inde quant au respect par celle-ci de ce qu’elles aﬃr-
ment être une obligation de droit coutumier de poursuivre de bonne foi et
de mener à terme des négociations conduisant au désarmement nucléaire
dans tous ses aspects, sous un contrôle international strict et eﬃcace, ainsi
que d’une obligation concernant la cessation de la course aux armements
nucléaires à une date rapprochée qui lui incomberait de même en vertu du
droit coutumier.
  26. Les Iles Marshall font valoir que les déclarations et le comporte-
ment des Parties avant et après le dépôt de la requête démontrent l’exis-
tence de ce diﬀérend. Elles soulignent ainsi que, avant de saisir la Cour le
24 avril 2014, elles avaient exhorté les Etats dotés d’armes nucléaires

                                                                          15

               armes nucléaires et désarmement (arrêt)                   267

à respecter leur obligation de négocier en vue du désarmement nucléaire.
A cet égard, elles se réfèrent notamment à deux déclarations. La première
a été faite le 26 septembre 2013 lors de la réunion de haut niveau de
l’Assemblée générale sur le désarmement nucléaire par leur ministre
des aﬀaires étrangères, qui a « appel[é] instamment tous les Etats dotés
d’armes nucléaires à intensiﬁer leurs eﬀorts pour assumer leurs responsa-
bilités en vue d’un désarmement eﬀectif réalisé en toute sécurité ». La
seconde a été faite par leur représentant, le 13 février 2014, dans le cadre
de la deuxième conférence sur l’impact humanitaire des armes nucléaires,
tenue à Nayarit, au Mexique. Cette dernière déclaration, qui, selon le
demandeur, indique clairement la teneur de sa réclamation contre l’en-
semble des Etats dotés d’armes nucléaires, se lit comme suit :
       « [L]es Iles Marshall sont convaincues que des négociations multi-
    latérales visant à créer et à maintenir un monde dépourvu d’armes
    nucléaires auraient dû être engagées depuis longtemps. Nous esti-
    mons en eﬀet que les Etats possédant un arsenal nucléaire ne res-
    pectent pas leurs obligations à cet égard. L’obligation d’œuvrer au
    désarmement nucléaire qui incombe à chaque Etat en vertu de l’ar-
    ticle VI du traité de non-prolifération nucléaire et du droit interna-
    tional coutumier impose l’ouverture immédiate de telles négociations
    et leur aboutissement. »
Le demandeur aﬃrme que, par cette déclaration publique, faite dans le
cadre d’une conférence internationale à laquelle l’Inde participait, cette
dernière « a eu connaissance de ce que les Iles Marshall estimaient que, en
ne s’engageant pas sérieusement dans des négociations multilatérales, elle
violait ses obligations internationales découlant du droit international
coutumier ». Selon les Iles Marshall, cette déclaration, ainsi que la posi-
tion générale qui a été la leur sur la question du désarmement nucléaire
au cours de ces dernières années, établit clairement qu’elles avaient sou-
levé un diﬀérend avec « chacun des Etats possédant des armes nucléaires,
dont l’Inde ».
   27. Les Iles Marshall ajoutent que l’Inde a, en la présente instance,
explicitement nié être liée par les obligations qu’elles invoquent. A cet
égard, elles font valoir que, d’après la jurisprudence bien établie de la
Cour, si, « [e]n principe, le diﬀérend doit exister au moment où la requête
est soumise », son existence peut aussi être démontrée par les positions
que les parties ont exposées devant la Cour (par exemple, Certains biens
(Liechtenstein c. Allemagne), exceptions préliminaires, arrêt, C.I.J. Recueil
2005, p. 19, par. 25 ; Frontière terrestre et maritime entre le Cameroun
et le Nigéria (Cameroun c. Nigéria), exceptions préliminaires, arrêt,
C.I.J. Recueil 1998, p. 317, par. 93 ; Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II),
p. 614-615, par. 29). Les Iles Marshall estiment que, en exposant ainsi
devant la Cour son désaccord avec le demandeur, l’Inde a conﬁrmé qu’il
existait, entre les deux Etats, un diﬀérend d’ordre juridique.

                                                                          16

                armes nucléaires et désarmement (arrêt)                        268

   28. Les Iles Marshall font valoir en outre que l’Inde s’est opposée, par
son comportement, aux réclamations formulées à son encontre. Elles
aﬃrment en particulier que, s’il a « fréquemment » renouvelé, dans des
déclarations publiques, son engagement en faveur du désarmement
nucléaire, le défendeur a de fait suivi une ligne de conduite consistant à
« accroître » et à « améliorer » son arsenal nucléaire.
   29. Les Iles Marshall contestent l’existence de tout principe ou règle de
droit international exigeant qu’il y ait eu une tentative d’engager des négo-
ciations ou que cette voie ait été épuisée avant la saisine de la Cour. Elles
arguent que le paragraphe 1 de l’article 43 des Articles de la Commission du
droit international sur la responsabilité de l’Etat pour fait internationale-
ment illicite (ci-après les « Articles de la CDI sur la responsabilité de l’Etat »),
aux termes duquel « [l]’Etat lésé qui invoque la responsabilité d’un autre Etat
notiﬁe sa demande à cet Etat », n’impose pas de condition à la recevabilité
ou à la compétence en ce qui concerne les aﬀaires portées devant une juridic-
tion internationale. A l’appui de cet argument, les Iles Marshall invoquent le
commentaire relatif à l’article 44, qui indique que les Articles de la CDI sur
la responsabilité de l’Etat « ne traitent pas des problèmes de compétence des
cours et tribunaux internationaux, ni en général des conditions de recevabi-
lité des instances ». Elles ajoutent par ailleurs que « rien n’exclut que la noti-
ﬁcation par l’Etat lésé se fasse non pas préalablement à la saisine de la Cour,
mais justement au moyen de cette saisine ».

                                         *
   30. L’Inde soutient pour sa part que le demandeur n’a pas démontré
qu’il existait, au moment du dépôt de la requête, un diﬀérend d’ordre juri-
dique entre les Parties au sujet d’un prétendu manquement à l’obligation
de poursuivre de bonne foi des négociations conduisant au désarmement
nucléaire, et que pareil diﬀérend n’existe d’ailleurs pas davantage
aujourd’hui. Elle aﬃrme avoir toujours « fermement soutenu » le désarme-
ment nucléaire, et avance que le demandeur n’a jamais cherché à engager
des échanges bilatéraux en vue de régler le diﬀérend allégué avant de saisir
la Cour. L’Inde fait valoir que, depuis son accession à l’indépendance, elle
a toujours activement milité en faveur d’un désarmement nucléaire à
l’échelle mondiale. Selon elle, les résolutions adoptées par l’Assemblée
générale à son initiative, ou avec son appui, témoignent de sa volonté
d’œuvrer avec les autres Etats Membres de l’Organisation des Nations Unies
à la réalisation de l’objectif du désarmement nucléaire. Le défendeur
aﬃrme en outre être le seul Etat doté de l’arme nucléaire à avoir constam-
ment voté en faveur des résolutions de l’Assemblée générale intitulées
« Suite donnée à l’avis consultatif de la Cour internationale de Justice sur
la licéité de la menace ou de l’emploi d’armes nucléaires », qui appellent
tous les Etats à engager des négociations multilatérales en vue du désarme-
ment nucléaire ; à cet égard, il juge « révélateur que, pendant les dix années
(de 2003 à 2012) qui ont précédé le moment où la République des
Iles Marshall a commencé à envisager d’introduire la présente instance, …

                                                                                 17

               armes nucléaires et désarmement (arrêt)                    269

[celle-ci] … a voté contre [cette résolution] ou s’est abstenu[e] à neuf
reprises et n’a voté pour qu’une seule fois ». L’Inde observe que ce n’est
que plus récemment que les deux Etats ont voté en faveur des résolutions
pertinentes de l’Assemblée générale. Tel a été par exemple le cas de la réso-
lution 68/32 du 5 décembre 2013, intitulée « Suivi de la réunion de haut
niveau de l’Assemblée générale sur le désarmement nucléaire de 2013 ».
   31. L’Inde considère par ailleurs que la déclaration faite au nom des
Iles Marshall à la deuxième conférence sur l’impact humanitaire des
armes nucléaires, à Nayarit, le 13 février 2014 (voir le paragraphe 26
ci-dessus), ne suﬃt pas à établir l’existence d’une divergence de vues entre
les Parties avant le dépôt de la requête. A cet égard, il appert selon elle
des déclarations faites par les deux Etats lors de cette conférence que leurs
positions sur la question du désarmement nucléaire étaient convergentes.
En particulier, l’Inde a exprimé son soutien au désarmement nucléaire et
réitéré son engagement en faveur de l’élimination totale des armes
nucléaires « de manière universelle, non discriminatoire, progressive et
vériﬁable, selon un calendrier précis ». Elle aﬃrme que cette déclaration
est conforme à la ligne de conduite qu’elle a suivie depuis son accession à
l’indépendance.
   32. De plus, le défendeur soutient que les Iles Marshall n’ont jamais
porté leur réclamation à son attention ou invoqué sa responsabilité avant
le dépôt de la requête, et qu’elles n’ont pas tenté d’engager des négocia-
tions bilatérales préalables avec l’un quelconque des neuf Etats qu’elles
entendaient attraire devant la Cour. S’il reconnaît que l’épuisement des
négociations préalables ne constitue pas une condition à la saisine de la
Cour, le défendeur soutient que les Iles Marshall auraient au moins dû,
avant le dépôt de leur requête, engager des négociations ou des consulta-
tions aﬁn de déﬁnir l’objet du diﬀérend, et que le fait qu’elles aient négligé
de le faire prouve l’absence de tout diﬀérend. A cet égard, il invoque
l’arrêt rendu en l’aﬀaire des Concessions Mavrommatis en Palestine
(arrêt no 2, 1924, C.P.J.I. série A no 2, p. 15), ainsi que l’article 43 des
Articles de la CDI sur la responsabilité de l’Etat. L’Inde conteste par
ailleurs qu’un Etat puisse notiﬁer sa réclamation en introduisant une
instance devant la Cour.

                                    *   *
   33. Selon l’article 38 du Statut, la mission de la Cour est de régler
conformément au droit international les diﬀérends qui lui sont soumis par
les Etats. Aux termes du paragraphe 2 de l’article 36 du Statut, la Cour a
compétence à l’égard de tous les « diﬀérends d’ordre juridique » qui
peuvent se faire jour entre des Etats parties au Statut ayant fait une décla-
ration en vertu de cette même disposition. L’existence d’un diﬀérend entre
les Parties est donc une condition à la compétence de la Cour.
   34. Conformément à la jurisprudence bien établie de la Cour, un diﬀé-
rend est « un désaccord sur un point de droit ou de fait, une contradic-
tion, une opposition de thèses juridiques ou d’intérêts » entre des parties

                                                                           18

               armes nucléaires et désarmement (arrêt)                      270

(Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A
no 2, p. 11). Pour qu’un diﬀérend existe, « [i]l faut démontrer que la récla-
mation de l’une des parties se heurte à l’opposition manifeste de l’autre »
(Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du
Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328). « « [L]es
points de vue des deux parties, quant à l’exécution ou à la non-exécution »
de certaines obligations internationales, « [doivent être] nettement oppo-
sés ». » (Violations alléguées de droits souverains et d’espaces maritimes
dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2016 (I), p. 26, par. 50, citant Interprétation
des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
première phase, avis consultatif, C.I.J. Recueil 1950, p. 74.)
   35. La détermination par la Cour de l’existence d’un diﬀérend est une
question de fond, et non de forme ou de procédure (cf. Application de la
convention internationale sur l’élimination de toutes les formes de discrimi-
nation raciale (Géorgie c. Fédération de Russie), exceptions préliminaires,
arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30 ; Interprétation des arrêts nos 7
et 8 (usine de Chorzów) [Allemagne c. Pologne], arrêt no 11, 1927, C.P.J.I.
série A no 13, p. 10-11). Lorsque la Cour est saisie sur la base de déclara-
tions faites en vertu du paragraphe 2 de l’article 36 de son Statut, la tenue
de négociations préalables n’est pas requise, à moins que l’une des décla-
rations pertinentes n’en dispose autrement (Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1998, p. 322, par. 109). Par ailleurs, « si la
protestation diplomatique oﬃcielle peut constituer un moyen important
pour une partie de porter à l’attention de l’autre une prétention, pareille
protestation … n’est pas une condition nécessaire » à l’existence d’un dif-
férend (Violations alléguées de droits souverains et d’espaces maritimes
dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2016 (I), p. 32, par. 72). De la même manière,
la notiﬁcation de l’intention d’introduire une instance n’est pas requise
aux ﬁns de pouvoir saisir la Cour (Frontière terrestre et maritime entre le
Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions préliminaires,
arrêt, C.I.J. Recueil 1998, p. 297, par. 39).
   36. L’existence d’un diﬀérend doit être établie objectivement par la Cour
sur la base d’un examen des faits (Violations alléguées de droits souverains et
d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 26, par. 50). A
cette ﬁn, celle-ci tient notamment compte de l’ensemble des déclarations ou
documents échangés entre les parties (Questions concernant l’obligation de
poursuivre ou d’extrader (Belgique c. Sénégal), arrêt, C.I.J. Recueil
2012 (II), p. 443-445, par. 50-55), ainsi que des échanges qui ont eu lieu
dans des enceintes multilatérales (Application de la convention internationale
sur l’élimination de toutes les formes de discrimination raciale (Géorgie
c. Fédération de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil
2011 (I), p. 94, par. 51, p. 95, par. 53). Ce faisant, elle accorde une atten-
tion particulière « aux auteurs des déclarations ou documents, aux per-

                                                                             19

                armes nucléaires et désarmement (arrêt)                     271

sonnes auxquelles ils étaient destinés ou qui en ont eﬀectivement eu
connaissance et à leur contenu » (C.I.J. Recueil 2011 (I), p. 100, par. 63).
   37. Le comportement des parties peut aussi entrer en ligne de compte,
notamment en l’absence d’échanges diplomatiques (Violations alléguées
de droits souverains et d’espaces maritimes dans la mer des Caraïbes (Nica-
ragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 32-33, par. 71 et 73). Ainsi que l’a écrit la Cour,
     « un désaccord sur un point de droit ou de fait, un conﬂit, une oppo-
     sition de thèses juridiques ou d’intérêts ou le fait que la réclamation
     de l’une des parties se heurte à l’opposition manifeste de l’autre ne
     doivent pas nécessairement être énoncés expressis verbis… [I]l est pos-
     sible, comme en d’autres domaines, d’établir par inférence quelle est
     en réalité la position ou l’attitude d’une partie. » (Frontière terrestre et
     maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),
     exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89.)
En particulier, la Cour a jugé que « l’existence d’un diﬀérend p[ouvait]
être déduite de l’absence de réaction d’un Etat à une accusation dans des
circonstances où une telle réaction s’imposait » (Application de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84, par. 30, citant Frontière terrestre et mari-
time entre le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions
préliminaires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89).
   38. Les éléments de preuve doivent montrer que les « points de vue
des … parties [sont] nettement opposés » en ce qui concerne la question
portée devant la Cour (voir le paragraphe 34 ci-dessus). Ainsi que cela
ressort de décisions antérieures de la Cour dans lesquelles la question de
l’existence d’un diﬀérend était à l’examen, un diﬀérend existe lorsqu’il est
démontré, sur la base des éléments de preuve, que le défendeur avait
connaissance, ou ne pouvait pas ne pas avoir connaissance, de ce que ses
vues se heurtaient à l’« opposition manifeste » du demandeur (Violations
alléguées de droits souverains et d’espaces maritimes dans la mer des
Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 32, par. 73 ; Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 99, par. 61, p. 109-110, par. 87, p. 117, par. 104).
   39. En principe, la date à laquelle doit être appréciée l’existence d’un
diﬀérend est celle du dépôt de la requête (Violations alléguées de droits
souverains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua
c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 27, par. 52 ; Application de la convention internationale sur l’élimination
de toutes les formes de discrimination raciale (Géorgie c. Fédération de
Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 85,
par. 30). Lorsqu’il est dit, au paragraphe 1 de l’article 38 du Statut de la
Cour, que la mission de celle-ci est de « régler conformément au droit

                                                                              20

               armes nucléaires et désarmement (arrêt)                      272

international les diﬀérends qui lui sont soumis », ce sont en eﬀet bien des
diﬀérends existant à la date de leur soumission qui sont visés.
   40. Le comportement des parties postérieur à la requête (ou la requête
proprement dite) peut être pertinent à divers égards et, en particulier, aux
ﬁns de conﬁrmer l’existence d’un diﬀérend (Timor oriental (Portugal
c. Australie), arrêt, C.I.J. Recueil 1995, p. 100, par. 22, et p. 104, par. 32),
d’en clariﬁer l’objet (Obligation de négocier un accès à l’océan Pacifique
(Bolivie c. Chili), exception préliminaire, arrêt, C.I.J. Recueil 2015 (II),
p. 602, par. 26), ou de déterminer s’il a disparu au moment où la Cour
statue (Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974,
p. 270-271, par. 55 ; Essais nucléaires (Nouvelle-Zélande c. France), arrêt,
C.I.J. Recueil 1974, p. 476, par. 58).
   Cependant, ni la requête ni le comportement ultérieur des parties ou les
déclarations faites par elles en cours d’instance ne sauraient permettre à la
Cour de conclure qu’il a été satisfait à la condition de l’existence d’un
diﬀérend dans cette même instance (Questions concernant l’obligation de
poursuivre ou d’extrader (Belgique c. Sénégal), arrêt, C.I.J. Recueil
2012 (II), p. 444-445, par. 53-55). Si la Cour était compétente à l’égard de
diﬀérends résultant d’échanges qui ont eu lieu au cours de la procédure
devant elle, le défendeur se trouverait privé de la possibilité de réagir,
avant l’introduction de l’instance, à la réclamation visant son comporte-
ment. De surcroît, la règle selon laquelle le diﬀérend doit en principe déjà
exister à la date du dépôt de la requête serait vidée de sa substance.

                                     *   *
   41. La Cour note que les Iles Marshall, de par les souﬀrances qu’a
endurées leur population par suite des importants programmes d’essais
nucléaires dont elles ont été le théâtre, ont des raisons particulières de se
préoccuper du désarmement nucléaire (voir le paragraphe 15 ci-dessus).
Toutefois, cet état de fait ne change rien à la nécessité d’établir que les
conditions régissant la compétence de la Cour sont remplies. Bien que la
question de savoir si celle-ci a compétence soit une question juridique qui
demande à être tranchée par elle, il appartient au demandeur de démon-
trer les faits étayant sa thèse relative à l’existence d’un diﬀérend (Actions
armées frontalières et transfrontalières (Nicaragua c. Honduras), compé-
tence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 76, par. 16).
   42. Comme cela a été relevé au paragraphe 32 ci-dessus, l’Inde, à l’ap-
pui de sa position selon laquelle il n’existe pas de diﬀérend entre les Par-
ties, invoque le fait que les Iles Marshall n’ont pas engagé de négociations
et ne lui ont pas notiﬁé la réclamation formulée dans la requête. Elle se
fonde sur l’article 43 des Articles de la CDI sur la responsabilité de l’Etat,
qui prescrit à un Etat lésé de « notiﬁe[r] sa demande » à l’Etat dont il
invoque la responsabilité. Aux termes du paragraphe 3 de l’article 48,
cette exigence s’applique, mutatis mutandis, à l’invocation de la responsa-
bilité par un Etat autre qu’un Etat lésé. La Cour observe toutefois que,
dans son commentaire, la CDI précise que ses articles « ne traitent pas des

                                                                             21

               armes nucléaires et désarmement (arrêt)                   273

questions de compétence des cours et tribunaux internationaux, ni en
général des conditions de recevabilité des instances introduites devant
eux » (voir le commentaire de la CDI sur le projet d’articles sur la respon-
sabilité de l’Etat pour fait internationalement illicite, Rapport de la Com-
mission du droit international de 2001, Nations Unies, doc. A/56/10,
paragraphe 1 du commentaire relatif à l’article 44, p. 120-121). De plus,
la Cour a rejeté l’idée selon laquelle une notiﬁcation ou des négociations
préalables seraient requises lorsqu’elle a été saisie sur la base de déclara-
tions faites en vertu du paragraphe 2 de l’article 36 du Statut, à moins que
cela ne soit prévu dans l’une de ces déclarations. La jurisprudence de la
Cour traite la question de l’existence d’un diﬀérend comme une question
aﬀérente à la compétence qui impose de rechercher s’il existe un diﬀérend
au fond, et non quelle est la forme que prend ce diﬀérend ou s’il a été
notiﬁé au défendeur (voir le paragraphe 35 ci-dessus).
   43. Pour l’essentiel, les Iles Marshall cherchent à démontrer de trois
manières qu’un diﬀérend les oppose à l’Inde. Premièrement, elles
renvoient à certaines déclarations qu’elles ont faites elles-mêmes dans des
enceintes multilatérales. Deuxièmement, elles avancent que le dépôt
même de la requête ainsi que les positions qu’ont exprimées les Parties au
cours de la présente instance attestent l’existence d’un diﬀérend entre
ces dernières. Troisièmement, elles se fondent sur le comportement qui a
été celui du défendeur tant avant qu’après le dépôt de la requête. En
réponse à l’argument de l’Inde selon lequel elles se sont abstenues ou ont
voté contre un certain nombre de résolutions de l’Assemblée générale sur
le désarmement nucléaire alors qu’elle-même les soutenait, les Iles Marshall
font valoir qu’elles votent en faveur de ces résolutions depuis 2013 et
qu’elles sont tout à fait déterminées à utiliser la voix dont elles disposent
dans cette enceinte pour parvenir au désarmement nucléaire.
   44. Les Iles Marshall ne se réfèrent à aucun échange diplomatique bila-
téral ou communication oﬃcielle avec l’Inde, ni à aucune consultation
bilatérale ou négociation entre les deux Etats au sujet du manquement du
défendeur aux obligations invoquées dans la requête, et ce, en dépit du
fait qu’il y a eu des réunions et des échanges bilatéraux entre les deux
Etats sur d’autres sujets au cours de ces dernières années.
   45. Le demandeur invoque deux déclarations faites dans des enceintes
multilatérales avant la date du dépôt de sa requête, qui, selon lui, suﬃsent
à établir l’existence d’un diﬀérend. Ainsi que la Cour l’a déjà précisé, la
divergence de vues entre les Parties pourrait aussi être attestée par des
échanges ayant eu lieu dans un tel cadre (voir le paragraphe 36 ci-dessus).
Toutefois, lorsque la Cour se livre à leur examen, elle doit accorder une
attention particulière au contenu de la déclaration d’une partie et à l’iden-
tité des personnes auxquelles elle était destinée, aﬁn de déterminer si cette
déclaration ainsi que toute réaction à celle-ci montrent que les points de
vue des parties en cause étaient « nettement opposés » (voir les para-
graphes 34 et 36 ci-dessus). La question qui se pose en la présente espèce
est donc de savoir si les déclarations invoquées par les Iles Marshall suf-
ﬁsent à démontrer l’existence d’une telle opposition.

                                                                          22

               armes nucléaires et désarmement (arrêt)                    274

   46. Les Iles Marshall se fondent sur la déclaration faite le 26 sep-
tembre 2013 à la réunion de haut niveau de l’Assemblée générale sur le
désarmement nucléaire par leur ministre des aﬀaires étrangères, qui a
« appel[é] instamment toutes les puissances nucléaires [à] intensiﬁer leurs
eﬀorts pour assumer leurs responsabilités en vue d’un désarmement eﬀec-
tif réalisé en toute sécurité ». Cette déclaration, qui revêt un caractère
d’exhortation, ne saurait toutefois être considérée comme une allégation
selon laquelle l’Inde (ou toute autre puissance nucléaire) manquait à l’une
quelconque de ses obligations juridiques. Il n’y est pas fait mention de
l’obligation de négocier, pas plus qu’il n’y est indiqué que les Etats dotés
d’armes nucléaires manquent aux obligations qui leur incombent à cet
égard. Cette déclaration donne à penser que ces derniers font des « eﬀorts »
pour assumer leurs responsabilités et plaide en faveur d’une intensiﬁca-
tion de ces eﬀorts ; elle ne dénonce pas une inaction. En outre, une décla-
ration ne peut donner naissance à un diﬀérend que s’il y est fait référence
« assez clairement à l’objet [d’une réclamation] pour que l’Etat contre
lequel [celle-ci est] formul[ée] … puisse savoir qu’un diﬀérend existe ou
peut exister à cet égard » (Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédé-
ration de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I),
p. 85, par. 30). Bien que cette conclusion ait été énoncée dans le contexte
d’une clause compromissoire, le même raisonnement s’applique à un dif-
férend relatif à une obligation de droit international coutumier indépen-
damment de la base de compétence invoquée, la Cour ayant précisé
qu’elle examinait les exigences relatives à l’existence d’un diﬀérend au
sens général (ibid., p. 84, par. 29). La déclaration de 2013 sur laquelle se
fondent les Iles Marshall ne satisfait pas à ces exigences.
   47. La déclaration que les Iles Marshall ont faite lors de la conférence
de Nayarit le 13 février 2014 (voir le paragraphe 26 ci-dessus) va plus loin
que celle de 2013, en ce qu’elle contient une phrase dans laquelle il est
aﬃrmé que « les Etats possédant un arsenal nucléaire ne respectent pas
leurs obligations » au regard de l’article VI du TNP et du droit internatio-
nal coutumier. L’Inde était présente à la conférence de Nayarit. Toute-
fois, cette conférence ne portait pas spéciﬁquement sur la question de
négociations en vue du désarmement nucléaire, mais sur celle, plus large,
de l’impact humanitaire des armes nucléaires ; par ailleurs, si elle dénonce,
d’une manière générale, le comportement de l’ensemble des Etats possé-
dant un arsenal nucléaire, cette déclaration ne précise pas le comporte-
ment de l’Inde qui serait à l’origine du manquement allégué. Une telle
précision aurait été particulièrement nécessaire si, comme l’aﬃrment les
Iles Marshall, la déclaration de Nayarit visait à mettre en cause la respon-
sabilité internationale du défendeur à raison d’une ligne de conduite qui
était restée constante depuis de nombreuses années. Ladite déclaration,
étant donné son contenu très général et le contexte dans lequel elle a été
faite, n’appelait pas de réaction particulière de la part de l’Inde. Aucune
divergence de vues ne peut donc être déduite de cette absence de réaction.
La déclaration de Nayarit ne suﬃt pas à faire naître, entre les Iles Marshall

                                                                           23

                armes nucléaires et désarmement (arrêt)                     275

et l’Inde, un diﬀérend spéciﬁque ayant trait à l’existence ou à la portée des
obligations alléguées de droit international coutumier consistant à pour-
suivre de bonne foi et mener à terme des négociations conduisant au
désarmement nucléaire dans tous ses aspects, sous un contrôle internatio-
nal strict et eﬃcace, et à mettre ﬁn à une date rapprochée à la course aux
armements nucléaires, ou au respect par l’Inde de telles obligations.
   48. Dans ces circonstances, l’on ne saurait aﬃrmer, sur la base de ces
déclarations — prises individuellement ou ensemble —, que l’Inde avait
connaissance, ou ne pouvait pas ne pas avoir connaissance, de ce que les
Iles Marshall alléguaient qu’elle manquait à ses obligations.
   49. Deuxièmement, le demandeur soutient que le dépôt de la requête
pourrait, en tant que tel, suﬃre à établir l’existence d’un diﬀérend : « rien
n’exclut que la notiﬁcation par l’Etat lésé se fasse non pas préalablement
à la saisine de la Cour, mais justement au moyen d’une telle saisine ». Il
invoque également d’autres déclarations faites en cours d’instance par les
deux Parties pour démontrer la divergence de vues entre ces dernières.
   50. Les Iles Marshall se réfèrent à trois aﬀaires à l’appui de leur aﬃrma-
tion selon laquelle les déclarations que les Parties ont faites en cours d’ins-
tance peuvent permettre de démontrer l’existence d’un diﬀérend (voir le
paragraphe 27 ci-dessus). Ces aﬀaires n’étayent cependant pas cette asser-
tion. Dans l’aﬀaire relative à Certains biens, les échanges bilatéraux qui
avaient eu lieu entre les parties avant la date du dépôt de la requête attes-
taient clairement l’existence d’un diﬀérend (Certains biens (Liechtenstein
c. Allemagne), exceptions préliminaires, arrêt, C.I.J. Recueil 2005, p. 19,
par. 25). Dans l’aﬀaire Cameroun c. Nigéria, la prise en compte d’éléments
postérieurs à cette date avait trait à la portée du diﬀérend, et non à l’exis-
tence de celui-ci (Frontière terrestre et maritime entre le Cameroun et le
Nigéria (Cameroun c. Nigéria), exceptions préliminaires, arrêt, C.I.J. Recueil
1998, p. 317, par. 93). En outre, s’il est vrai que, dans l’arrêt qu’elle a rendu
en l’aﬀaire relative à l’Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie), la
Cour ne s’est pas expressément référée à quelque élément de preuve anté-
rieur au dépôt de la requête pour démontrer l’existence d’un diﬀérend, dans
le contexte particulier de l’espèce — qui avait trait à un conﬂit armé en
cours —, le comportement des parties avant cette date était suﬃsant à cet
égard (exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 614,
par. 27-29) ; la réﬂexion de la Cour était centrée non pas sur la date à
laquelle le diﬀérend s’était fait jour, mais sur les points de savoir quel était
le véritable objet du diﬀérend, si celui-ci relevait de la clause compromis-
soire pertinente et s’il « persist[ait] » à la date de la décision de la Cour.
Ainsi que cela a déjà été indiqué, si des déclarations ou réclamations formu-
lées dans la requête, voire après le dépôt de celle-ci, peuvent être pertinentes
à diverses ﬁns — et, en particulier, pour préciser la portée du diﬀérend sou-
mis à la Cour —, elles ne sauraient créer un diﬀérend de novo, c’est-à-dire
un diﬀérend qui n’existe pas déjà (voir le paragraphe 40 ci-dessus).
   51. Troisièmement, les Iles Marshall aﬃrment que, indépendamment
du soutien aux négociations sur le désarmement nucléaire aﬃché par

                                                                              24

               armes nucléaires et désarmement (arrêt)                    276

l’Inde, le comportement réel de cet Etat, qui a conservé et modernisé son
arsenal nucléaire, et n’a pas participé à certaines initiatives diplomatiques,
permet à la Cour de déduire l’existence d’un diﬀérend relatif à la portée et
à l’exécution des obligations qui lui incombent, et ce, même si le deman-
deur n’avait pas exprimé ce diﬀérend en termes juridiques avant le dépôt
de sa requête.
   52. La Cour rappelle que la question de l’existence d’un diﬀérend dans
une aﬀaire contentieuse dépend des éléments de preuve relatifs à une
divergence de vues (voir les paragraphes 34, 36 et 37 ci-dessus). A cet
égard, le comportement d’un Etat défendeur peut aider la Cour à conclure
que les parties ont des points de vue opposés (voir le paragraphe 37
ci-dessus). En la présente espèce, toutefois, ainsi que la Cour l’a conclu
précédemment (voir les paragraphes 46-48 ci-dessus), aucune des deux
déclarations faites par les Iles Marshall dans un cadre multilatéral ne
concernait spéciﬁquement le comportement de l’Inde. Sur la base de telles
déclarations, l’on ne saurait aﬃrmer que l’Inde avait connaissance, ou ne
pouvait pas ne pas avoir connaissance, de ce que les Iles Marshall allé-
guaient qu’elle manquait à ses obligations. Dans ce contexte, le compor-
tement de l’Inde ne permet pas de conclure à l’existence d’un diﬀérend
entre les deux Etats devant la Cour.
   53. Enﬁn, en ce qui concerne l’argument de l’Inde fondé sur les votes
des Parties sur les résolutions de l’Assemblée générale relatives au désar-
mement nucléaire (voir le paragraphe 30 ci-dessus), la Cour estime qu’il
faut faire preuve d’une grande prudence avant de conclure, au vu de votes
exprimés sur des résolutions d’organes politiques tels que l’Assemblée
générale, à l’existence ou à la non-existence d’un diﬀérend juridique por-
tant sur une question visée par pareil texte. Le libellé d’une résolution et
les votes ou habitudes de vote sur des résolutions ayant le même objet
peuvent, dans certaines circonstances, constituer des éléments de preuve
pertinents concernant l’existence d’un diﬀérend, notamment en présence
de déclarations d’Etats visant à expliquer leur vote. Cependant, certaines
résolutions contiennent nombre de propositions diﬀérentes ; le vote d’un
Etat sur une résolution de ce type ne saurait en soi être considéré comme
indiquant la position de cet Etat sur chacune des propositions qui y
ﬁgurent, et moins encore l’existence, entre lui-même et un autre Etat, d’un
diﬀérend d’ordre juridique relatif à l’une de ces propositions.

                                    *   *
  54. Au vu de ce qui précède, la Cour conclut que la première exception
soulevée par l’Inde doit être retenue. Il s’ensuit qu’elle n’a pas compétence
en la présente espèce au titre du paragraphe 2 de l’article 36 de son Statut.
  55. En conséquence, il n’est pas nécessaire pour la Cour de se pencher
sur les autres exceptions soulevées par l’Inde. La question de l’existence et
de la portée des obligations de droit international coutumier dans le
domaine du désarmement nucléaire, ainsi que du respect par l’Inde de
celles-ci, relève du fond de l’aﬀaire. Ayant conclu qu’il n’existait pas de

                                                                           25

               armes nucléaires et désarmement (arrêt)                      277

diﬀérend entre les Parties avant le dépôt de la requête, la Cour n’a cepen-
dant pas compétence pour examiner ces questions.

                                        *
                                    *       *

  56. Par ces motifs,
  La Cour,
  1) Par neuf voix contre sept,
   Retient l’exception d’incompétence soulevée par l’Inde et fondée sur
l’absence de diﬀérend entre les Parties ;
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Greenwood, Mmes Xue, Donoghue, MM. Gaja, Bhandari, Gevorgian, juges ;
  contre : MM. Tomka, Bennouna, Cançado Trindade, Mme Sebutinde,
    MM. Robinson, Crawford, juges ; M. Bedjaoui, juge ad hoc ;
  2) Par dix voix contre six,
  Dit qu’elle ne peut procéder à l’examen de l’aﬀaire au fond.
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada, Tomka,
    Greenwood, Mmes Xue, Donoghue, MM. Gaja, Bhandari, Gevorgian, juges ;
  contre : MM. Bennouna, Cançado Trindade, Mme Sebutinde, MM. Robin-
    son, Crawford, juges ; M. Bedjaoui, juge ad hoc.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le cinq octobre deux mille seize, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République des Iles Marshall
et au Gouvernement de la République de l’Inde.


                                                          Le président,
                                                (Signé) Ronny Abraham.
                                                             Le greﬃer,
                                                (Signé) Philippe Couvreur.




   M. le juge Abraham, président, et M. le juge Yusuf, vice-président,
joignent des déclarations à l’arrêt ; MM. les juges Owada et Tomka
joignent à l’arrêt les exposés de leur opinion individuelle ; MM. les juges
Bennouna et Cançado Trindade joignent à l’arrêt les exposés de leur
opinion dissidente ; Mmes les juges Xue et Donoghue, ainsi que M. le juge
Gaja joignent des déclarations à l’arrêt ; Mme la juge Sebutinde et M. le

                                                                             26

               armes nucléaires et désarmement (arrêt)                   278

juge Bhandari joignent à l’arrêt les exposés de leur opinion individuelle ;
MM. les juges Robinson et Crawford joignent à l’arrêt les exposés de
leur opinion dissidente ; M. le juge ad hoc Bedjaoui joint à l’arrêt l’exposé
de son opinion dissidente.

                                                          (Paraphé) R.A.
                                                         (Paraphé) Ph.C.




                                                                          27

